Mr. Justice Sheldon delivered the opinion of the Court: On the second Monday of December, 1869, the common council of the city of Chicago passed the following resolution: “ That the Illinois Volks Zeitung be and the same is hereby designated as the German newspaper for the publication of the-official proceedings of the common council, and of the differ f ent boards, and the assessments, reports, and other corporation notices for the ensuing two years, the same to accept such compensation as may be fixed by this council hereafter.” This Avas a bill in chancery, filed in the circuit court of Cook county, by the appellees against the appellants, the city of Chicago and its common council, and certain officers, to enjoin the city and common council from further proceeding in the execution of any arrangement or contract Avith the appellants, the publishers of the “Illinois Volks Zeitung,” for the publication of their official proceedings, fixing any compensation or making any payments to them, under the foregoing resolution, alleging that it was the requirement of the city charter to designate, as aforesaid, the German neAvspaper having the largest daily circulation, and that the daily circulation of the paper of the appellees Avas at least four times greater than that of the appellants, or the only other German neAVSpaper published in Chicago. The defendants filed a demurrer to the bill, Avhich was overruled by the court, and, the defendants electing to abide by their demurrer, a decree was entered in faAmr of the complainants in accordance Avith the specific prayer of the bill, and that the said common council forthwith proceed to designate the said Illinois Staats Zeitung as the German newspaper for the publication of the official proceedings, etc. From the decree the defendants prayed an appeal, but the same is only prosecuted by the German Printing and Publishing Company; and as the other defendants stand enjoined by the decree, we do not deem it incumbent on us to consider the various questions upon the general merits of the controversy between the different parties, which were raised upon the argument of this case, but finding sufficient ground for the reversal of the decree as to the appellants, we shall confine our attention to that. This provision, among others, is contained in the decree : “ that the injunction heretofore issued, be and the same is hereby made perpetual.” The writ of injunction which had been issued and executed, restrained the appellants from printing or publishing in the Illinois Volks Zeitung, “ under said, or any resolution, motion, designation or vote of the common council of the city of Chicago, any of the official proceedings, ordinances, etc. of said city of Chicago.” The whole scope of the bill and decree, as to the city, was to restrain action under the particular resolution specified, and the decree was too broad in extending to any resolution, etc. as it did by making perpetual the injunction theretofore issued, an inadvertence, doubtless, arising from the particular language of the writ of injunction not having been brought to the attention of the court. .And we think, moreover, that the appellants were not properly the subject of any decree, or rightful complaint, in behalf of the appellees. Without any solicitation, or agency on their part, their paper had been designated as specified, in a resolution of the common council. The sole charge in the bill against them is, that they claimed the right under said designation to print and publish said official proceedings, etc. to enter into a contract with said common council for the publication thereof, and to receive from the city compensation therefor. Their mere claim could not legally affect any right the appellees might have; it was not unlawful for them to print and publish any lawful matter in the regular course of their business; the city charter certainly imposed no duty upon them in this respect, and if the city and common council were about to violate a provision of the charter, to the prejudice of the appellees, in a proceeding to restrain them from committing a breach of their own duty in violation of the city charter, these appellants could not properly be involved. No privity existed between them and the complainants. The decree of the court below, so far as it in any way enjoins the appellants, is reversed. Decree reversed.